Case 5:20-cv-03899-NC Document 26 Filed 08/28/20 Page 1 of 1

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

:20-cv-0
ELIZABETH FERNANDEZ CASE No C 5:20-cv-03899
Plaintiff(s) STIPULATION AND [PROPOSED]
v. ORDER SELECTING ADR PROCESS
MINIMALLY INVASIVE, et al.
Defendant(s)

 

 

Counsel report that they have met and conferred regarding ADR and have reached the following
stipulation pursuant to Civil L.R. 16-8 and ADR L.R. 3-5. The parties agree to participate in the
following ADR process:

FE} Early Neutral Evaluation (ENE) (ADR L.R. 5)

Mediation (ADR L.R. 6)

Early Settlement Conference with a Magistrate Judge (ADR L.R. 7)
EJ Private ADR (specify process and provider)

The parties agree to hold the ADR session by:
® the presumptive deadline (90 days from the date of the order referring the case to ADR)

f other requested deadline:
Date: August 26, 2020 Oer-7 [>
Attorney for Plaintiff
Date: August 26, 2020 aan [Ae Gong
Attorney for Defendant j Y Gi

 

 

O IT IS SO ORDERED.
O IT IS SO ORDERED WITH THE FOLLOWING MODIFICATIONS:

DATE:

 

U.S. DISTRICT/MAGISTRATE JUDGE

 

 

 

Important! E-file this form in ECF using the appropriate event among these choices: “Stipulation & Proposed Order
Selecting Mediation” or “Stipulation & Proposed Order Selecting ENE” or “Stipulation & Proposed Order Selecting Early
Settlement Conference with a Magistrate Judge” or “Stipulation & Proposed Order Selecting Private ADR.”

Form ADR-Stip rev. 1-15-2019
